NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 BRIAN DARNELL EDWARDS,                          No. 15-16185

                 Plaintiff-Appellant,            D.C. No. 2:10-cv-01264-MCE-
                                                 DAD
   v.

 M. D. McDONALD, Warden; et al.,                 MEMORANDUM*

                 Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.


   California state prisoner Brian Darnell Edwards appeals pro se from the district

court’s summary judgment and judgment as a matter of law in his 42 U.S.C. §

1983 action alleging constitutional violations. We have jurisdiction under 28


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

   The district court properly granted summary judgment on Edwards’s access-to-

courts claim because Edwards failed to raise a genuine dispute of material fact as

to whether defendants caused an actual injury to a non-frivolous claim. See Lewis

v. Casey, 518 U.S. 343, 348-49, 354-55 (1996) (setting forth the elements of an

access-to-courts claim and actual injury requirement).

   The district court properly granted summary judgment on Edwards’s Fourth

Amendment claim because prisoners have no Fourth Amendment right of privacy

in their cells. See Hudson v. Palmer, 468 U.S. 517, 530 (1984) (“Fourth

Amendment’s prohibition on unreasonable searches does not apply in prison

cells”).

   We cannot review Edwards’s contentions challenging the district court’s

judgment as a matter of law at the conclusion of Edwards’s evidence on Edwards’s

claims arising from the confiscation of banned books because Edwards has failed

to provide the relevant trial transcripts required to review the alleged errors. See

Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th

Cir. 1991) (dismissing appeal by pro se appellant for failure to provide relevant

                                          2                                     15-16185
trial transcripts).

   AFFIRMED.




                      3   15-16185